Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 10/22/2020. Claim 1 has been amended. Claims 1-6 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
TD has been approved.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topatan et al (U.S. Pub No. 2014/0344304 A1), and Chan et al (U.S. Pub No. 2015/0039647 A1), and further in view of  Hanuschild et al (U.S. Pub No. 2003/0217036 A1), and Nishiura (U.S. Pub No. 2008/0019568 A1).

As per claim 1, Topatan discloses a method for presenting at least one anticipated search query result, the method comprising: 
determining, at a time of detecting a trigger event, a topical search category based on a plurality of data associated with the trigger event (par [0057] monitoring of calendar event, the creation and monitoring of tasks), 
generating, at the time of detecting the trigger event, a plurality of search queries, simultaneously, based on at least one search constraint (Par [0022] other information calendar event, tasks, contact); 
performing, at the time of detecting the trigger event, the plurality of search queries, simultaneously, on the at least one candidate website, wherein each of the at least one performed search query generates a plurality of search query results (Par [0023, 0062] return the results). 

Topatan does not explicitly on at least one candidate website.
However, Chan discloses on at least one candidate website (Par [0043, 0068]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Chan into the teachings of Topatan in order to provide an accurate data records to the users (Par [0008]).    

Topatan and Chan do not explicitly disclose wherein the trigger event is selected from a group consisting of a telephone call and a reminder notification; identifying, at the time of detecting the trigger event, at least one search constraint based on the determined topical search category.
However, Hanuschild discloses wherein the trigger event is selected from a group consisting of a telephone call and a reminder notification (Par [0014]);
identifying, at the time of detecting the trigger event, at least one search constraint based on the determined topical search category (Par [0028, 0042, 0044, 0046] a task notifications to responsible person by email, fax, phone on time to inform the responsible person).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hanuschild into the teachings of Topatan as modified by Chan in order to notify users of upcoming everts and remind user to perform certain tasks.
Topatan, Chan, and Hanuschild do not explicitly disclose wherein the at least on search constraint has parameter values that correlate with the topical search category and are predicted using machine learning and correlation analysis.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Nishiura into the teachings of Topatan as modified by Chan and Hanuschild in order to track result of the object (Par [0006]).
As per claim 2, Chan discloses the method of claim 1, further comprising: storing user information relating to the plurality of search query results in a repository (Par [0022]). As per claim 3, Topatan discloses the method of claim 1, further comprising: calibrating the user search term anticipation system through machine learning (Par [0032]). As per claim 4, Topatan discloses the method of claim 1, wherein each of the performed search query results within the plurality of search query results are filtered using machine learning for a plurality of preferences and a plurality of patterns associated with the user (Par n[0062]). As per claim 5, Topatan discloses the method of claim 1, wherein the at least one search constraint to append to the topical search category comprises a plurality of category specific brands and a plurality of requirements unique to the user (Par [0022]). As per claim 6, Topatan discloses the method of claim 1, wherein the filtered search results are sent to the user in an appropriate context (Par [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 17, 2021

/THU N NGUYEN/Examiner, Art Unit 2154